Citation Nr: 0008569	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to July 
1995, and had approximately three months of prior active 
service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran canceled a 
hearing before a member of the Board and later failed to 
report to a scheduled hearing before a hearing officer at the 
RO.  The veteran did not request that either hearing be 
rescheduled.  

In March 1999, the Board remanded the claim for an evaluation 
in excess of 10 percent for residuals of a compression 
fracture of the cervical spine.  The RO attempted to complete 
the requested development and the case was returned to the 
Board in January 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The residuals of a compression fracture of the cervical 
spine are manifested by slight limitation of motion of the 
cervical spine without demonstrable deformity of the 
vertebral body.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a compression fracture of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5290 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), that is, the claim is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that all reasonable attempts have been 
made to adequately develop the facts of this claim and that 
no further assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), the Board has reviewed all the evidence pertaining to 
the history of the veteran's service-connected cervical spine 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability ratings are determined by the application of a 
schedule of ratings based on the average impairment of 
earning capacity.  38 C.F.R. § 1155; 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The service medical records show that the veteran sustained a 
compression fracture of the cervical spine at C7 in June 1994 
in a parachute accident.  A medical record dated in June 1994 
notes that the veteran had complained of neck pain for two 
weeks and an X-ray revealed a C7 compression fracture.  The 
veteran was provided a soft neck collar.  A record dated in 
July 1994 notes that an MRI of the cervical spine revealed 
that at C7 there was a small retroposed fragment without any 
compromise and no herniated nucleus pulposus.  The veteran 
was to continue wearing a hard collar.  

A medical record dated in January 1995 notes that the range 
of motion of the cervical spine was very nearly within normal 
limits.  There was no cervical compression, spasm, or 
deformity.  A March 1995 record shows that the veteran 
complained of headaches but there was no pain over the 
fracture site.  Ranges of motions were 90 degrees of flexion, 
10 degrees of extension, 70 degrees of rotation to the right, 
and 80 degrees of rotation to the left.  The diagnosis was 
healed C7 fracture; pain not coming from the fracture.  

A May 1995 consultation report shows that the veteran 
complained of headache status post injury to C7 with burst 
fracture in June 1994.  Cranial nerves II through XII were 
normal.  All reflexes were measured as 2+.  There was no 
radiculopathy.  Range of motion of the neck was normal.  
Muscle strength was 5/5.  The diagnoses were post-traumatic 
headache and neck pain; normal neurology examination.  

The separation examination report dated in May 1995 shows 
that the veteran had a C7 wedge compression fracture without 
significant interval change since September 19, 1994.  It was 
noted that there had been no surgery for this fracture, there 
was no limitation of function, and there was no loss of 
consciousness or amnesia.  It was noted that there were 
residual headaches.

At a VA examination in April 1996, the veteran reported that 
he was not taking any medications.  The history of the 
parachute injury and fracture of C7 in 1994 was noted.  The 
veteran reported occasional tightness of the cervical area 
and some headaches in the occipital area of the scalp, once a 
month for about two hours.  The examination showed that the 
veteran had a normal gait.  There was no paracervical muscle 
spasm.  Ranges of motions were forward bending to 40 degrees, 
backward extension to 40 degrees (with a little bit of 
discomfort), flexion to each side to 35 degrees 
(comfortably), and rotation to each side to 50 degrees 
(comfortably).  There was no abnormal neurological finding.  
The veteran had good grip in both hands.  Pinprick sensation 
was intact in both upper extremities, including the fingers.  
An X-ray of the cervical spine was suggestive of a 
compression deformity of C7.  The rest of the upper cervical 
vertebrae showed normal alignment with no evidence of disk 
space narrowing.  There was no evidence of abnormal 
prevertebral soft tissue swelling.  The diagnoses were 
residuals, history of compression fracture of C7, with 
occasional paracervical tightness and occipital headache.

Pursuant to the development requested in the March 1999 Board 
remand, the RO sent a letter to the veteran in April 1999, 
requesting that he provide the complete dates, names and 
addresses of all medical personnel or facilities where he had 
received treatment for his cervical spine disability.  The RO 
also contacted the VA medical centers in St. Louis, Missouri, 
and Marion, Illinois, to obtain any records of treatment of 
the veteran.  Both facilities informed the RO that there were 
no records.  In a letter to the veteran dated in June 1999, 
the RO again requested additional information from the 
veteran, and notified him that he would be scheduled for an 
examination and that failure to report for any requested 
examination without good cause could adversely affect his 
claim.  The veteran was scheduled for an examination in 
September 1999 and failed to report.  The evidence of record 
shows that the veteran did not request cancellation of this 
scheduled VA examination or that it be rescheduled.

VA's duty to assist veterans in the development of their 
claims is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A veteran cannot remain passive when 
he or she has information vital to his or her claim.  Id.  
When entitlement to a benefit cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
denied. 3 8 C.F.R. § 3.655 (1999).  Good cause includes, but 
is not limited to, the illness or hospitalization of the 
claimant, or death of an immediate family member.  38 C.F.R. 
§ 3.655.  Thus, a veteran has a responsibility to report for 
VA examinations, which have been authorized and scheduled.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Olson v. 
Principi, 3 Vet. App. 480 (1992); 38 C.F.R. §§ 3.326, 3.655 
(1999).  The Board finds that VA complied with its duty to 
assist the veteran, and that the veteran prevented the full 
development of his claim by failing to report for the VA 
examination scheduled in September 1999.

Under Diagnostic Code 5285, a 100 percent rating is warranted 
for residuals of a fractured vertebrae with cord involvement, 
bedridden, or requiring long leg braces.  A 60 percent rating 
is warranted for residuals of a fractured vertebra without 
cord involvement and with abnormal mobility requiring a neck 
brace.  The residuals are otherwise rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285. 

Under Diagnostic Code 5290, a 30 percent rating is warranted 
for severe limitation of motion of the cervical spine.  A 20 
percent rating is warranted for moderate limitation of motion 
of the cervical spine.  A 10 percent rating is warranted for 
slight limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning disability factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning disability factors such as 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the impairment resulting from the 
residuals of the veteran's compression fracture of C7 more 
nearly approximates the criteria for a 10 percent rating.  
Review of the record discloses that the veteran has only 
slight limitation of motion of the cervical spine.  At the 
separation examination, no functional impairment of the 
cervical spine was noted.  At the April 1996 VA examination, 
the veteran's demonstrated ranges of cervical spine motions 
are indicative of no more than slight limitation of motion.  
No significant pain was noted.  Although a little bit of 
discomfort was noted, this discomfort is not sufficient to 
warrant a conclusion that the limitation of motion more 
nearly approximates moderate than slight.  The examiner also 
noted that the veteran had occasional headaches and 
tightness.  The examiner did not assess the extent of 
functional impairment due to the headaches or tightness.  The 
examiner did not assess the extent of functional impairment 
on repeated use or during flare-ups, nor did he specifically 
address whether the service-connected disability results in 
lack of normal endurance, weakened movement, excess 
fatigability, or  incoordination.  

The VA examination disclosed no evidence of cord involvement 
or abnormal mobility requiring a neck brace.  The veteran is 
not bedridden and does not require long leg braces.  In 
addition, there is no muscle spasm.  

In essence, there is no medical evidence of functional 
impairment in excess of that contemplated by the assigned 
evaluation of 10 percent.  As discussed above, the Board 
remanded the case for the purpose of obtaining a VA 
examination to determine the extent of all functional 
impairment associated with the service-connected disability, 
but the veteran failed to report for the examination.

The Board also finds that an additional 10 percent rating is 
not warranted for demonstrable deformity of the vertebral 
body.  Although the July 1994 service medical record shows 
that the veteran had a small retroposed fragment at C7, there 
is no evidence of current demonstrable deformity of the 
vertebral body.

Accordingly, an evaluation in excess of 10 percent is not in 
order.








ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a compression fracture of the cervical spine is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


